Citation Nr: 1126600	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  08-05 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for a mental disorder, to include anxiety disorder/depression, claustrophobia with alcoholism.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from May 1975 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan.

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge in August 2010.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The RO denied service connection for a mental disorder, to include anxiety disorder/depression, claustrophobia with alcoholism, on the basis that new and material evidence had not been received in September 2005.  The Veteran was notified of this decision in October 2005 and did not appeal.

2.  Evidence received since the denial of service connection for a mental disorder, to include anxiety disorder/depression, claustrophobia with alcoholism, in September 2005 does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's September 2005 rating determination denying service connection for a mental disorder, to include anxiety disorder/depression, claustrophobia with alcoholism, became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a mental disorder, to include anxiety disorder/depression, claustrophobia with alcoholism, has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For the issue of whether new and material evidence has been received to reopen the claim of service connection, the Court has held that the VCAA notice in a new and material evidence claim must include (with some degree of specificity) notice of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a July 2006 letter, the RO informed the Veteran that he had been previously denied service connection in October 2005.  The RO indicated that the claim was denied because VA treatment records from the VA Medical Center in Detroit, which dated back to 1998, did not raise a reasonable possibility of substantiating the claim or related to unestablished fact necessary to substantiate the Veteran's claim.  The evidence the Veteran had to submit had to relate to this fact.  The July 2006 letter satisfied the requirements of Kent.

The Veteran's status has been substantiated.  In the July 2006 letter, the Veteran was provided with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further asked him to submit relevant evidence in his possession.  The Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the July 2006 letter.

The Board finds that there has been compliance with the assistance requirements of the VCAA.  All available VA and private treatment records have been obtained.  The Board also notes that the Veteran's Social Security disability records were obtained as part of his claim.  The Board further observes that there was a formal finding of no further service treatment records being available in February 2009, with the Veteran being notified of this finding that same month.  

As to an examination, the Board notes that the Veteran was afforded a VA examination in October 2009.  The results of this examination are sufficient in order to properly address the Veteran's claim. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and his testimony.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

New and Material Evidence

A claimant has one year from the date of notification of a VA decision to submit a notice of disagreement.  If no notice of disagreement is received, the decision becomes final.  38 U.S.C.A. § 7105.

Final decisions can be reopened with the submission of new and material evidence. 38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

A review of the record reveals that the RO denied service connection for a mental disorder in February 1999.  In denying service connection, the RO noted that no chronic disability subject to service connection was shown in the record or any other medical evidence that had been received.  The RO denied service connection on the basis that there was no evidence at all to associate the claimed condition with military service.  The Veteran was notified of the denial that same month and did not appeal.  Thus, the decision became final.  

In April 2003, the Veteran requested that his claim for service connection be reopened.  In a September 2003 rating determination, the RO indicated that service connection for claustrophobia had previously been denied as not shown in service.  It noted that the Veteran had now reopened his claim indicating that he had developed alcoholism secondary to claustrophobia.  The RO indicated that the Veteran had not submitted any new evidence supporting his claim.  Therefore, service connection remained denied.  The Veteran was notified of this decision that same month and did not appeal.  Thus, the decision became final.  

In February 2005, the Veteran requested that his claim for service connection for claustrophobia and alcoholism be reopened.  He indicated that he was currently taking medication for his claustrophobic condition given by his private physician.  He noted that he was treated for this condition while in service at Ft. McClellan.  He requested that a search be performed for the records, possibly by a local physician.  He noted that he had been experiencing a lot of depression and felt that the alcoholism stemmed from this. 

Evidence added to the record in conjunction with the claim included VA treatment records from the Ann Arbor VAMC for the period from August 1998 through July 2005.  

In a September 2005 rating determination, the RO noted that a review of the file indicated that the Veteran was previously denied service connection for an acquired mental disorder, which included claustrophobia, anxiety disorder, and alcoholism.  This was a final decision.  The RO stated that in support of the Veteran's claim, VA treatment records were reviewed from the Detroit VAMC which dated back to 1998.  The RO found that the evidence contained in these records did not raise a reasonable possibility of substantiating the Veteran's claim or related to an unestablished fact necessary to substantiate the Veteran's claim.  The RO noted that there were episodes and treatment of non-service related conditions.  In addition, a depression screen performed in April 2005 was reported as negative by Dr. Matta.  The RO denied the claim on the basis that new and material evidence had not been submitted to reopen the claim.  The Veteran was notified of this decision in October 2005 and did not appeal.  Thus, the decision became final. 

In May 2006, the Veteran requested that his claim be reopened.  The Veteran again indicated that he was treated for depression and claustrophobia in service.  He stated that he still experienced these conditions today.  

In his February 2008 substantive appeal, the Veteran reported that he was in receipt of Social Security disability benefits.  

As a result of the Veteran's indication he was treated in service, further attempts were made to obtain any additional treatment records.  These attempts included September 2008 and January 2009 responses that no additional treatment records were available.  In February 2009, a formal finding of unavailability of service treatment records was made.  It was noted that all procedures to obtain service records had been correctly followed.  It was further indicated that evidence of written and telephonic efforts to obtain these records was in the file.  It was reported that all efforts to obtain the needed medical information had been exhausted and that further attempts would be futile.  It was also indicated that the Veteran had been notified of the unavailability of the records.  

Records received from the Social Security Administration contain treatment records demonstrating diagnoses and treatment for various psychiatric disorders from 1998, with diagnoses including chronic alcohol abuse, depressive disorder, dysthymic disorder, and claustrophobia.   

Also added to the record were treatment records from the Veteran's private physician, O. Matthews, M.D., which contained a diagnosis of schizophrenia in February 2007.

Also added to the record and in conjunction with his claim, the Veteran was afforded a VA examination in October 2009.  The examiner noted that the Veteran stated he was seen in service in 1976 by a private physician and was prescribed Valium for claustrophobia.  He indicated that he could not sleep at that time and felt like the ceiling was falling in on him.  

The examiner noted there were no records in the claims file confirming he was treated during this time in service.  The Veteran also reported that he started drinking heavily within 7 to 8 months following his entry into service.  He noted that he became depressed after he was sent to South Carolina as opposed to California or Korea.  The Veteran further stated that he was placed on alcohol and drug restrictions while in service; however, the examiner indicated that there was no record of this in the claims folder.  The Veteran reported that his depression began in the late 1970's.  

The Veteran also reported being treated at a Georgia VA in the early 1980's for alcohol dependence.  He also noted that about six years ago he saw a non-VA psychiatrist but could not remember his name.  The Veteran was noted to have been prescribed Valium by his primary care physician, Dr. Matthews.  The examiner rendered Axis I diagnoses of alcohol dependence, depression NOS, and anxiety NOS.  The examiner indicated that the Veteran developed alcohol dependence while in the military.  He noted that the Veteran reported that he began to have claustrophobia in the service but there were no records to confirm this.  The examiner noted that the Veteran stated that his depression began in the late 1970's after he was out of service.  The examiner indicated that it was highly possible that his symptoms of claustrophobia have been alcohol withdrawal symptoms.  He stated that since the Veteran was still drinking, it could not be discerned whether he has true anxiety or depressive disorder or if his symptoms are substance induced.  The examiner indicated that his alcohol abuse was less likely than not to be the result of his time in the service.  

At his August 2010 hearing, the Veteran testified that he began having problems with being indoors or on elevators in the early part of 1976.  He stated that he was finally sent to a private psychiatrist and diagnosed as having claustrophobia.  The Veteran indicated that this had been going on ever since service.  He also reported that he had been diagnosed as having had depression over the years.  He stated that he started drinking in the military and did not drink prior to this time.  

With regard to the Social Security disability records, the Board notes that medical treatment records continue to reveal that the Veteran was diagnosed with various psychiatric disorders, to include alcohol abuse, anxiety, depression, and dysthymia.  The Veteran was noted to have psychiatric diagnoses at the time of his previous denials.  The evidence does not demonstrate any relationship between the diagnosed psychiatric disorders and the Veteran's period of service.  Likewise, the treatment records from Dr. Matthews, while containing a diagnosis of schizophrenia, also do not relate any of the psychiatric disorders to the Veteran's period of service.  Moreover, the October 2009 VA examiner did not relate any of the Veteran's diagnosed psychiatric disorders, including alcoholism, to his period of service.  The Board further observes that the law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).

As to the Veteran's testimony and statements, the Board notes that the Veteran indicated that it was his belief that his current psychiatric disorders had their onset in service at the time of his previous denials.  The Board further observes that the Veteran stated on many occasions that he was treated in service.  As noted above, numerous attempts were made to obtain additional treatment records, which were unfruitful.  Moreover, the treatment records which are available make no reference to any such treatment.  

The newly received evidence does not relate to the unestablished element of a nexus between any current mental disorder and service.  Absent competent evidence of a nexus, the evidence of current disability could not substantiate the claim. 

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for a mental disorder has not been received, and the rating decision of September 2005 remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen these finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  



ORDER

New and material evidence not having been received, the claim of entitlement to service connection for a mental disorder, to include anxiety disorder/depression, claustrophobia with alcoholism, is not reopened and the appeal is denied.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


